DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

  MEADOWS ON THE GREEN CONDOMINIUM ASSOCIATION, INC.,
                      Appellant,

                                     v.

         NATIONSTAR MORTGAGE, LLC, and STUART LEVY,
                         Appellees.

                              No. 4D14-3065

                            [January 6, 2016]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Susan R. Lubitz, Senior Judge; L.T. Case No.
2009CA001748XXXXMB.

  Jacob A. Brainard, Scott C. Davis and Michael H. Casanover of
Business Law Group, P.A., Tampa, for appellant.

  Ronald E. Kaufman of the Law Offices of Ronald E. Kaufman, P.A., and
Lauren D. Levy of Levy Law Group, P.A., Coral Gables, for appellee
Nationstar Mortgage, LLC.

STEVENSON, J.

   This appeal involves a dispute between Meadows on the Green
Condominium Association, Inc. and Nationstar Mortgage, LLC, the bank
that purchased the subject property at the foreclosure sale. The issue is
whether the trial court retained jurisdiction to determine the amount due
to Meadows for unpaid assessments under the Condominium Act. See §
718.116, Fla. Stat. (2014). We find that the trial court lacked continuing
jurisdiction to rule on the assessment issue because (1) the trial court did
not expressly reserve jurisdiction to determine this issue and (2) the final
judgment of foreclosure did not address the past-due assessments. PLCA
Condo. Ass’n v. AmTrust-NP SFR Venture, LLC, 40 Fla. L. Weekly D2597
(Fla. 4th DCA Nov. 18, 2015).

    Accordingly, we reverse the order on appeal and remand with
instructions to dismiss Nationstar’s motion to enforce the final judgment
for lack of jurisdiction.
  Reversed.

WARNER and FORST, JJ., concur.

                         *       *        *

  Not final until disposition of timely filed motion for rehearing.




                                 2